Citation Nr: 0501262	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Columbia, South Carolina


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred at Palmetto Baptist Medical Center 
from January 3-7, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) that denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


REMAND

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and still pending before VA on that date.  
See VAOPGCPREC 7-03.  Because the veteran's claim was filed 
after November 2000, the provisions of the VCAA are 
applicable to his claim.

In Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he must show to prevail in a claim, what 
information and evidence he is responsible for providing, and 
what evidence VA will secure.  The VAMC has not provided any 
notice to the veteran informing him of the evidence required 
to substantiate his claim, or the relative responsibilities 
of the veteran and VA in developing that evidence.  The Board 
finds, therefore, that remand of the case is required.

Accordingly, the case is remanded to the VAMC for the 
following:

1.  The VAMC must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  If the above-requested development 
results in the receipt of additional 
evidence, the VAMC should again review 
the record.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

